           Case 2:13-cr-00186-GMN-VCF Document 373 Filed 10/08/20 Page 1 of 2




     LISA A. RASMUSSEN, ESQ.
 1
     Nevada Bar No. 7491
 2   THE LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES
     550 E. Charleston Blvd.
 3   Las Vegas, NV 89104
     (702) 222-0007 (T) | (702) 222-0001 (F)
 4   Lisa@Veldlaw.com
 5
     Attorneys for Abdul Howard
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                           Case No.: 2:13-cr-00186-GMN-VCF-1
10
            Respondent/Plaintiff,
11   vs.
                                                         UNOPPOSED MOTION TO EXTEND
12   ABDUL HOWARD,                                       TIME TO FILE REPLY

13          Petitioner/Defendant.
14

15          Petitioner/Defendant Abdul Howard, by and through his counsel, Lisa A Rasmussen,
16   respectfully moves this court for a two week extension of time to file a reply to the government’s
17   response to his Amended 2255 Motion [ECF 368].
18          This Motion is based upon the following:
19          1. Mr. Howard’s Amended 2255 Petition was filed on August 13, 2020. [ECF 368.]
20          2. The government filed its Response on September 30, 2020. [ECF 371.]
21          3. The Response is 45 pages and covers numerous substantive legal issues and the
22              undersigned needs more than seven days to prepare a Reply to the government’s
23              Response.
24          4. The government is not opposed to a two-week extension of time.
25          5. The Reply brief is due today. This request is timely made and is not made for the
26              purpose of delay and will not cause prejudice to Mr. Howard. Denial of this request
27              could cause him prejudice.

                                                     1
           Case 2:13-cr-00186-GMN-VCF Document 373 Filed 10/08/20 Page 2 of 2




 1          For each of the foregoing reasons, it is respectfully requested that this Court grant a two-
 2   week extension of time to file the Reply brief, until October 21, 2020.
 3              Dated this 7th day of October, 2020.
 4
                                   Law Offices of Kristina Wildeveld & Associates
 5
                                                  /s/ Lisa A. Rasmussen
 6                                                LISA A. RASMUSSEN, ESQ.

 7

 8                          CERTIFICATE OF ELECTRONIC SERVICE
 9
            I HEREBY CERTIFY that on October 7, 2020, I electronically filed the foregoing,
10
     UNOPPOSED MOTION FOR EXTENSION OF TIME, with the Clerk of the Court for the
11
     United States District Court for the District of Nevada by using the appellate CM/ECF system.
12
     Participants in the case who are registered CM/ECF users, including, but not limited to:
13
            Mr. Adam Flake, AUSA
14

15                                 Law Offices of Kristina Wildeveld & Associates
16                                                /s/ Lisa A. Rasmussen
17                                                LISA A. RASMUSSEN, ESQ.
                                                  Attorneys for Abdul Howard
18

19

20
                                         IT IS SO ORDERED.
21

22                                                   8 day of October, 2020.
                                         Dated this ____

23

24
                                         ___________________________
25                                       Gloria M. Navarro, District Judge
                                         UNITED STATES DISTRICT COURT
26

27


                                                       2
